DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 19 October 2021 has been entered. Claims 1, 3, 9-10, 12, 17-18, 22-23, 28 and 34 have been amended. Claims 4-7, 11, 13-16, 19-21, 25 and 29-33 have been cancelled. Claims 35-39 have been added. Therefore, claims 1-3, 8-10, 12, 17-18, 22-24, 26-28 and 34-39 are presently pending in this application.
Claims 1-3, 8-10, 12, 17-18, 22-24, 26-27 and 34-39 are allowed and claim 28 has been canceled based on the examiner’s amendment and examiner’s reasons for allowance below.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Alan Miller on 28 October 2021.
The application has been amended as follows: 
In claim 1, line 1 replace “a subject” with --a first subject--. In line 2 replace “the subject” with --the first subject--. In lines 3-4 replace “recorded disease-specific, condition-specific, endogenous mediator-specific or pharmacologic agent-specific neurogram at an intensity and for a duration effective to treat” with --recorded neurogram, the previously recorded neurogram being previously recorded from a second subject comprising a disease-specific neurogram or a condition-specific neurogram or an endogenous mediator-specific neurogram or a pharmacologic agent-specific neurogram, wherein the acoustic playback of the previously recorded neurogram is at an intensity and for a duration to treat--. In lines 5-11 replace “disorder, wherein the neurogram is previously recorded from a first subject when the first subject has a specific disease or a specific condition or in response to a specific endogenous mediator or a specific pharmacologic agent administered to the first subject, and wherein the acoustic playback of the neurogram recorded from the first subject is administered to a second the subject via audio output, wherein the second subject is subject to be treated” with --disorder, and wherein the acoustic playback of the previously recorded neurogram is administered to the first subject via audio output--.
In claim 3, lines 1-3 replace “wherein the disease-specific, condition- specific, endogenous mediator-specific or pharmacologic agent-specific neurogram is obtained from the first subject using an animal model of the 
In claim 8, lines 1-2 replace “the disease-specific, condition-specific, endogenous mediator-specific or pharmacologic agent-specific neurogram” with --the previously recorded neurogram--. In line 3 replace “a somatic nerve” with --a somatic nerve of the second subject--.
In claim 9, lines 1-2 replace “the disease-specific, condition-specific, endogenous mediator-specific or pharmacologic agent-specific neurogram” with --the previously recorded neurogram--. In lines 3-4 replace “a specific organ or portion of an organ” with --an organ or portion of an organ of the second subject--.
In claim 10, lines 1-2 replace “acoustic playback of the endogenous mediator-specific neurogram” with --the previously recorded neurogram--.
In claim 12, line 2 replace “the second subject by acoustic playback to the second subject of” with --the first subject when the first subject is being treated by the acoustic playback having the previously recorded neurogram comprising--. In line 3 replace “a vagus nerve” with --a vagus nerve of the second subject--.
In claim 17, line 1 replace “the subject” with --the first subject--.
In claim 18, line 2 replace “the second subject by acoustic playback to the second subject of” with --the first subject when the first subject is being treated by the acoustic playback having the previously recorded neurogram comprising--. In line 3 replace “a vagus nerve” with --a vagus nerve of the second subject--.
In claim 22, line 1 replace “the subject” with --the first subject--.
In claim 23, line 1 replace “disorder comprises” with --disorder of the first subject comprises--. In line 2 replace “and inflammation is treated by acoustic playback to the second subject of” --and the inflammation is treated by acoustic playback to the first subject when the previously recorded neurogram is--. In line 3 replace “a vagus nerve” with --the vagus nerve of the second subject--.
In claim 26, line 1 replace “the neurogram” with --the previously recorded neurogram--.
In claim 27, line 1 replace “the subject” with --the first subject--. In line 2 replace “the neurogram” with --the previously recorded neurogram--.
Cancel claim 28.
In claim 34, line 2 replace “the second subject” with --the first subject--.
In claim 35, line 1 replace “the neurogram is recorded from the first” with --the previously recorded neurogram is recorded from the second--. In line 2 replace “the first subject has hyperglycemia” with --the second subject has the disease or condition comprising hyperglycemia--.
In claim 36, line 1 replace “the neurogram is recorded from the first” with --the previously recorded neurogram is recorded from the second--. In line 2 replace “the first subject has type” with --the second subject has the disease or condition comprising type--.
In claim 37, line 1 replace “the neurogram is recorded from the first” with --the previously recorded neurogram is recorded from the second--. In line 2 
In claim 38, line 1 replace “the neurogram is recorded from the first” with --the previously recorded neurogram is recorded from the second--. In line 2 replace “administration of glucose” with --administration of the endogenous mediator or the pharmacological agent comprising glucose--.
In claim 39, line 1 replace “or any one” with --or one--.
Reasons for Allowance
Claims 1-3, 8-10, 12, 17-18, 22-24, 26-27 and 34-39 are allowed and claim 28 has been canceled. The following is a statement of the examiner’s reasons for allowance: the prior art of record does not disclose the specific structure and functional recitation as claimed in claim 1, “A method for treating a first subject having a disease or disorder comprising administering to the first subject to be treated an acoustic playback of a previously recorded neurogram, the previously recorded neurogram being previously recorded from a second subject comprising a disease-specific neurogram or a condition-specific neurogram or an endogenous mediator-specific neurogram or a pharmacologic agent-specific neurogram, wherein the acoustic playback of the previously recorded neurogram is at an intensity and for a duration to treat the disease or disorder, and wherein the acoustic playback of the previously recorded neurogram is administered to the first subject via an audio output”.
The closest prior art references of record are Della Rocca et al. (2011/0150924 A1) and Levine (2016/0067497 A1).

In figure 1A Levine teaches a method for treating a subject having a disorder comprising administering to the subject an energy stimulus derived from a condition-specific neurogram at an intensity and for a duration effective to treat the disorder (see paras. [0060]-[0062], [0069], [0139], [0144], and [0336]). 
The prior art, neither alone or in combination, disclose the limitations
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Libbus et al. (2010/0049281 A1) is cited to show a neurogram stored and used to modify a future treatment.
Rini et al. (2014/0294188 A1) is cited to show a neurogram of a healthy subject being compared to the neurogram of an impaired subject.
Choi et al. (2014/0294187 A1) is cited to show a neurogram of a healthy subject being compared to the neurogram of an impaired subject.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        

/TU A VO/Primary Examiner, Art Unit 3785